Lumpkin, J.
The motion for a new trial contains no assignments of error sufficiently distinct and specific to authorize *347this court to deal with the same; and there being ample evidence to warrant the verdict, no cause for a new trial appears.
October 21, 1895.
Indictment for misdemeanor. Before Judge Brown. City court of Carroll county. June term, 1895.
Cóbb é Brother, by H. M. Reid, for plaintiff in error.
T. A. Atkinson, solicitor-general, and Adamson & Jackson, contra.

Judgment affirmed.